IN THE COMMONWEALTH COURT OF PENNSYLVANIA

James R. Williamson                       :
                                          :
            v.                            :      No. 386 C.D. 2015
                                          :
Commonwealth of Pennsylvania,             :
Department of Transportation,             :
Bureau of Driver Licensing,               :
                         Appellant        :

PER CURIAM


                                     ORDER

            AND NOW, this 16th day of December, 2015, it is ordered that the
above-captioned opinion filed on October 23, 2015, shall be designated OPINION,
rather than MEMORANDUM OPINION, and it shall be reported.